DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 24 August 2021 was filed after the mailing date of the Notice of Allowance on 04 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Reasons for Allowance
3.	Claims 21-34 and 41-46 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
As to Claims 21-34 and 41-46, the closest prior art reference is Johansson et al, U.S. Patent No. 5,392,768 A (“Johansson”).
As to Claim 21, Johansson teaches the following:
An inhalation monitoring system (“It is another object of this invention to provide an improved flow transducer for measuring breath flow both for sensing inspiration to deliver aerosolized material for inspiration by a patient, and for sensing inspiration, expiration, and inspiratory and expiratory pauses for measuring a patient's pulmonary function.”, see col. 4, ll. 22-27) comprising: 
a processor (“control electronics”) 50 configured to (see Control electronics 50 preferably includes a micro -controller device including a microprocessor, RAM and ROM memory, and buffers, and also includes external analog-to-digital converters, latches, RAM/ROM memory, and signal conditioning circuits for receiving and transmitting signals in and out of control electronics 50, in digital and/or analog form. “” in col. 25, ll. 36-42): 
receive an inspiratory measure that is based on a user’s inhalation via a mouthpiece of a medicament delivery apparatus, wherein the inspiratory measure comprises a peak inspiratory flow (PIF) or total inhaled volume (“The output signal of transducer 505 is converted to a digital value by control electronics 50 at a selected sampling rate ”, see col. 27, ll. 5-8); and
	a user interface (“display”) 510 to provide an indication (“Display 510 may be a liquid crystal display (LCD) device for displaying alphanumeric characters of measured flow or pulmonary function parameters, or instructions to the patient for using device 6 under micro-processor control.”, see col. 25, ll. 6-9)…
As to Claim 45, Johansson teaches the following:
A system for inhalation monitoring (“It is another object of this invention to provide an improved flow transducer for measuring breath flow both for sensing inspiration to deliver aerosolized material for inspiration by a patient, and for sensing inspiration, expiration, and inspiratory and expiratory pauses for measuring a patient's pulmonary function.”, see col. 4, ll. 22-27), the system comprising:
	…
	a user interface (“display”) 510 (“Display 510 may be a liquid crystal display (LCD) device for displaying alphanumeric characters of measured flow or pulmonary function parameters, or instructions to the patient for using device 6 under micro-processor control.”, see col. 25, ll. 6-9); and 
a monitoring apparatus (“flow transducer system”) 600 comprising a processor (“control electronics”) 50 (see Control electronics 50  “” in col. 25, ll. 36-42), a sensor (“pressure transducer”) 505 (see “In operation of the present invention, as the patient inhales or exhales through the device, flow through path 601 is sensed at pressure tap 516 in wall 506 and at atmospheric pressure (not shown) by pressure transducer 505. The output signal of transducer 505 is converted to a digital value by control electronics 50 at a selected sampling rate and integrated at that sampling rate to obtain inhaled or exhaled volume.” in col. 27, ll. 1-8), … ;
wherein the processor 50 of the monitoring apparatus is configured to receive data from the sensor 505 and determine an inspiratory measure of a user’s inhalation based on the user's inhalation (“The output signal of transducer 505 is converted to a digital value by control electronics 50 at a selected sampling rate and integrated at that sampling rate to obtain inhaled or exhaled volume.”, see col. 27, ll. 5-8), 
wherein the inspiratory measure comprises a peak inspiratory flow (PIF) or total inhaled volume (see “In this regard, during the ” in col. 16, l. 27-30); and
…
However, the prior art of record does not teach the apparatus of claim 21, and the system of claim 45, including the following, in combination with all other limitations of the base claims, respectively: 
determine an expiratory measure based on the inspiratory measure, wherein the expiratory measure comprises a peak expiratory flow (PEF) when the inspiratory measure is PIF, and the expiratory measure is a forced expiratory volume in 1 second (FEV1) when the inspiratory measure is total inhaled volume; and 
provide an indication of the expiratory measure via a user interface.

5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAVIN NATNITHITHADHA whose telephone number is (571)272-4732.  The examiner can normally be reached on Monday - Friday 6:00 am - 8:30 am & 10:30 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/NAVIN NATNITHITHADHA/Primary Examiner, Art Unit 3791                                                                                                                                                                                                        09/08/2021